DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed on November 23, 2020, have been entered. Applicant amended claims 1, 7, 8, 14, and 15. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed on November 23, 2020, with respect to the Non-Final Office Action dated July 23, 2020, have been fully considered and they are persuasive in regard to the limitation “while the email message is being user-composed”, recited in lines 13-14 of amended claim 1, but they are not persuasive to the rest.  
However, upon further consideration, a new grounds of rejection is made over Yamamoto et al. (US PGPUB No. 20050091600), in view of Bastide et al. (US PGPUB No. 20190182191), and further in view of Ahmed et al. (US PGPUB No. 20130036344).
Applicant argued “Paragraph [0032] of Bastide states "embedding a specific gadget for a specific circumstance into the electronic message based on the electronic message. A specific gadget may be a program application to allow a user to interact with embedded actionable content within an electronic message." However, Bastide does not indicate that the specific gadget is embedded "within the email message while the email message is being user-composed on the client device," as recited in claim 1. Rather, paragraph [0031] of Bastide indicates that "the embedding system embeds actionable content in the electronic communication after the electronic communication is sent to a recipient." Emphasis added. Moreover, the specific gadget of Bastide does not include "executable code that generates a 
	In reply/response, while paragraph 0031 Bastide teaches embedding system, a separate entity in between the sender and the receiver as depicted in Fig. 1,  embeds actionable content/gadget in the electronic/email message after the electronic communication is sent to a recipient, paragraph 0041, lines 1-6,  of Bastide teaches the embedding system can be integrated on the user device as stated “While this example has been described with reference to the embedding system being located over the network, the embedding system may be located in any appropriate location according to the principles described herein. For example, the embedding system may be located on a user device”. Such integrated embedding system allows embedding gadget to the electronic message while the electronic message being composed on user device and before the electronic communication is sent to a recipient. A new reference Ahmed is applied which explicitly teaches, in paragraph 101, lines 7-10, generating and inserting relevant link into the email message by a recommendation engine while user is composing the email as stated “recommendation engine 17 lists and displays relevant hyperlinks 25 from which the user can choose to insert into the email message contents that he is composing”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embedding system of Bastide to incorporate the teaching of recommendation engine of Ahmed to embed the link/gadget while the user is composing the email message. One would be motivated to do that since such automatic embedding improve time efficiency and effectiveness of a communication (paragraph 0003 of Ahmed).  Paragraph 0030, 18-29, of Bastide teaches actionable content/gadget generate workflow information in the electronic message interface area as stated “actionable content is embedded into an electronic message to reference an experience, such as a task 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PGPUB No. 20050091600), hereinafter, Yamamoto, in view of Bastide et al. (US PGPUB No. 20190182191), hereinafter, Bastide, and further in view of Ahmed et al. (US PGPUB No. 20130036344), hereinafter, Ahmed.
Regarding claim 1:
  Yamamoto teaches:
A system for workflow service email integration, the system comprising: at least one computing device comprising at least one processor and at least one memory; and machine-readable instructions stored in the at least one memory, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least (see Fig. 1. Paragraph 0052 states “The system of FIG. 1 includes a workflow management server 1 and at least one client PC 2, which are connected via a network 100.”):
transmit, from a client device to a workflow service, a request comprising workflow content associated with an email message (Fig. 12 and paragraphs 0120, 0121, and 0122 teach the client PC (client device) makes a request to the workflow management system (workflow service) via MUA and workflow function addition module. Paragraph 0122 states “When the workflow function addition module 10 receives the process template list search request from the MUA 9, in step S13, the workflow function addition module 10 transmits a workflow-related process template list search request to the workflow management system 5 ); 
receive, from the workflow service, a workflow micro application for a workflow associated with the workflow content (paragraph 0129 teaches the client device receive the form template (work flow micro application) via workflow function addition module as stated “Receiving the form template obtaining request from the workflow function addition module 10, the workflow management system 5, in response to the request, obtains the form template included in the generated instance of the process template from, for example, the workflow DB 6, and provides the form template to the workflow function addition module 10”); 

Bastide teaches:
embed, by a workflow agent executed on the client device, the workflow micro application within the email message [[while the email message is being user-composed]] on the client device, wherein the workflow micro application comprises executable code that generates a workflow information user interface area including textual information that describes the workflow (paragraph 0032, lines 7-13, teaches gadget is a program application (executable code) as stated “associating an embedding gadget with an electronic message may include embedding a specific gadget for a specific circumstance into the electronic message based on the electronic message. A specific gadget may be a program application to allow a user to interact with embedded actionable content within an electronic message”. Paragraph 0041, lines 1-6, of teaches the embedding system can be integrated on the user. Paragraph 0030, 18-29, of teaches actionable content/gadget generates workflow information in the electronic message interface area.); and
 transmit the email message from the client device, the email message comprising the workflow micro application (paragraph 0064, lines 1-4, states “an embedding gadget is associated with an electronic message and the electronic message is modified based on the embedding gadget. The modified electronic message is then transmitted (505).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teaching of Bastide about embedding the (paragraph 0019 of Bastide).
Yamamoto does not teach while the email message is being user-composed.
Ahmed teaches while the email message is being user-composed (paragraph 101, lines 7-10, teaches generating and inserting relevant link into the email message by a recommendation engine while user is composing the email as stated “recommendation engine 17 lists and displays relevant hyperlinks 25 from which the user can choose to insert into the email message contents that he is composing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto, in view of Bastide, to incorporate the teaching of Ahmed about embedding the link/gadget while the user is composing the email message. One would be motivated to do that since such automatic embedding improve time efficiency and effectiveness of a communication (paragraph 0003 of Ahmed).
As to claim 2, the rejection of claim 1 is incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claim 1 as show above.
Yamamoto further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify workflow content within an email message (paragraph 0011 states “a workflow function addition program for causing a computer to execute a method, the method including the steps of: (a) displaying a list of work items on a screen related to an e-mail program;”).
Yamamoto does not teach [[the workflow content being identified based on]] a comparison of the email message to a connector of the workflow service.
(paragraph 0038, lines 13-20, teaches workflow content of email message is compared with reference library (connector) as stated “the embedding system (110) detects that a service mail message has been sent from the first user device (102). The embedding system (110) also identifies specific service identifiers in the electronic message. Next, the embedding system (110) references a library to associate an embedding gadget with the electronic message”. Paragraph 0049, lines 2-6, states “if the characteristics of an electronic message are identified to be comparable to electronic message B (302-2), the electronic message may generate an embedding gadget to embed actionable content in the electronic message”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teaching of Bastide to identify workflow content based on comparing the email message to the reference library. One would be motivated to do so since such comparison facilitates selecting appropriate gadget (workflow micro application) to be embedded into the email (see paragraph 0056 of Bastide).  
As to claim 3, the rejection of claim 1 is incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claim 1 as show above.
	Yamamoto further teaches wherein the workflow micro application is generated [[based on network service data retrieved from a network service]], and the workflow micro application comprises: an information component that renders [[the network service data]] for display within the email message (see claim 1 rejection and Fig. 8), and 
an evaluation component that evaluates a management status of the client device based on presence of a management software development kit (SDK) (paragraph 0098 teaches workflow management server  transmit a workflow function addition module detection program (evaluation component) to the client PC. Such workflow function addition module detection program evaluates presence of workflow function addition module (SDK) in the client PC).
Yamamoto does not explicitly teaches [[wherein the workflow micro application is generated]] based on network service data retrieved from a network service, [[and the workflow micro application comprises: an information component that renders]] the network service data [[for display within the email message]].
Bastide teaches [[wherein the workflow micro application is generated]] based on network service data retrieved from a network service, [[and the workflow micro application comprises: an information component that renders]] the network service data [[for display within the email message]] (paragraph 0038, lines 15-20, states “the embedding system (110) detects that a service mail message has been sent from the first user device (102). The embedding system (110) also identifies specific service identifiers in the electronic message. Next, the embedding system (110) references a library to associate an embedding gadget with the electronic message”. Paragraph 0039, lines 4-11, teaches gadget for active hyperlink to retrieve data from web server and render it to the email message as stated “the electronic message sent from the first user device (102) has an active hyperlink associated with a video from a web server on the network (106). When the electronic message is sent from the first user device (102), the embedding system (110) detects the electronic message being sent as a trigger. As a result, the embedding system (110) detects the active hyperlink and associates the active hyperlink to a series of embedding gadgets which may be used to render the electronic message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teaching of Bastide to generate workflow micro application based on the retrieved network service data and render service data in the email message. One would be motivated to do so since such process provide the recipient of the email (see paragraph 0031 of Bastide).  
As to claim 4, the rejections of claims 1 and 3 are incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claims 1 and 3 as show above.
	Yamamoto further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least:
determine, by the evaluation component, that the management SDK is present on the client device ( Paragraph 100 teaches workflow function addition module detection program verifies workflow function addition module (management SDK) is present in the client PC   ); 
transmit, to the workflow service, a request for workflow actions, the request comprising an account identifier associated with the client device (paragraph 0149 states “the user of the MUA 9 starts the MUA 9. Then, in step S30, the started MUA 9 transmits a user authentication request including a mail account to the POP server 3, and receives the authentication result”); and 
receive, from the workflow service, a workflow action based on an account associated with the account identifier, wherein the account comprises permissions to perform the workflow action (paragraph 0150 and 0151 talk about receiving permission. Paragraphs 0152-0157 discuss obtaining workflow action); and
 enable an actions component of the workflow micro application, wherein the actions component renders, within the email message, an action element for the workflow action (Fig. 8 shows the action item. Paragraph 0158 states “the workflow function addition module 10 displays the work item processing region 31 on the screen of the MUA 9 based on the obtained form template”.).
	As to claim 5, the rejections of claims 1, 3, and 4 are incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claims 1, 3, and 4 as show above.

identify a user selection of the action element (Paragraph 0159 states “The user of the MUA 9 enters a comment on the displayed region (screen) 31, processes a work item by clicking on an EXAMINE button or a DISAPPROVE button, and requests the continuation of the process.”; and
 transmit, to the workflow service, a request to perform the workflow action on the network service (paragraph 0160 states “the workflow function addition module 10 transmits a request to record a form instance including the comment entered by the user to the workflow management system 5”).
As to claim 7, the rejection of claim 1 is incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claim 1 as show above.
	Yamamoto, in view of Bastide, teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify workflow content within an email message, the workflow content being identified [[based on an alphanumeric format]] associated with a connector of the workflow service (see claim 2 rejection).
	Yamamoto does not teach [[the workflow content being identified]] based on an alphanumeric format.
	Bastide teaches [[the workflow content being identified]] based on an alphanumeric format
 (paragraph 0039 teaches workflow content can be identified by hyperlink (alphanumeric format) states “When the electronic message is sent from the first user device (102), the embedding system (110) detects the electronic message being sent as a trigger. As a result, the embedding system (110) detects the active hyperlink and associates the active hyperlink to a series of embedding gadgets which may be used to render the electronic message.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teaching of Bastide to identify workflow (see paragraph 0039 of Bastide).
Regarding claim 8:
Yamamoto teaches a non-transitory computer-readable medium comprising machine-readable instructions for workflow service email integration, wherein the instructions, when executed by at least one processor, cause at least one computing device to at least (see Fig. 2 showing the components of client PC  and paragraphs 0057-0061 explaining each component ).
Rest of the limitations are similar to claim 1. Accordingly, it is rejected under similar rationale.
Claim 9 recites similar limitations as claim 2. Accordingly, it is rejected under similar rationale.
	Claim 10 recites similar limitations as claim 3. Accordingly, it is rejected under similar rationale.
	Claim 11 recites similar limitations as claim 4. Accordingly, it is rejected under similar rationale.
	Claim 12 recites similar limitations as claim 5. Accordingly, it is rejected under similar rationale.
 Claim 14 recites similar limitations as claim 7. Accordingly, it is rejected under similar rationale.
Regarding claim 15:
Claim 15 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rational.
Claim 16 is directed towards a method performed by the system of claim 2. Accordingly, it is rejected under similar rational. 
Claim 17 is directed towards a method performed by the system of claim 3. Accordingly, it is rejected under similar rational. 
Claim 18 is directed towards a method performed by the system of claim 4. Accordingly, it is rejected under similar rational. 
Claim 19. 
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Bastide, further in view of Ahmed, and further in view of Mehl et al. (US PGPUB No. 20110054953), hereinafter, Mehl.
As to claim 6, the rejections of claims 1 and 3 are incorporate. Yamamoto, in view of Bastide and Ahmed, teaches all the limitations of claims 1 and 3 as show above.
Yamamoto further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: determine, by the evaluation component, that the management SDK is absent from the client device, wherein the workflow micro application [[disables an actions component of the workflow micro application]] based on the management SDK being absent (paragraph 0100 states “On the other hand, if the workflow function addition module detection program 51 does not detect the workflow function addition module 10, the workflow function addition module detection program 51 returns an e-mail message to that effect (an error message) to the workflow management server 1”).
Yamamoto does not teach [[wherein the workflow micro application]] disables an actions component of the workflow micro application [[based on the management SDK being absent]].
Mehl teaches [[wherein the workflow micro application]] disables an actions component of the workflow micro application [[based on the management SDK being absent]] (paragraph 0042 states “the user interface 110 may include a set of screen buttons 305 or links across the top of the screen, with each button relating to a different step or group of steps in a check-in workflow, or a different screen, etc. As shown in interface 110, the screen buttons 305 may include indicators 310, 315 that show the state of a particular step, indicating whether the particular step is required, optional or disabled, and/or whether the step is complete or incomplete, etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto, if view of Bastide and Ahmed, to incorporate the teaching see paragraph 0039, lines 7-10, of Mehl).  
Claim 13 recites similar limitations as claim 6. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a method performed by the system of claim 6. Accordingly, it is rejected under similar rational. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title: “Groupware travel itinerary creation”; Inventor: Gilligan et al.; US PGPUB NO.: 20060277079,
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	March 9, 2021	
		
/KAMAL HOSSAIN/Examiner, Art Unit 2457	                                                                                                                                                                                                        


/RAMY M OSMAN/Primary Examiner, Art Unit 2457